Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Merry (U.S. Publication No. 2014/037,3032), Wyatt (U.S. Publication No. 2015/030,2182), and Raliegh (U.S. Publication No. 2012/020,1133).  Merry, a system and method for prefetching content for service-connected applications, teaches one or more hardware processors, a storage device storing instructions that, when executed by the one or more hardware processors, accessing, by an enterprise model management service of an enterprise from a centralized software service, a model comprising one or more rules to be applied to an application or service, providing the model to each device of a first cohort at the enterprise, a rule of the one or more rules causing an action associated with the application to occur at each device, aggregating user metrics associated with the action at each device of the first cohort, the user metrics indicating a result of the action at each device of the first cohort, providing the model to devices of at least a portion of the second cohort, and analyzing metrics as in [0080], it does not explicitly teach a database being used in the process or excluding transmission of user metrics to maintain privacy compliance. Wyatt, a system and method for comparing applications and assessing differences, teaches a database being utilized in the process and analyzing, the aggregated user metrics, the analyzing including determining a second cohort at the enterprise, as well as privacy being taken into account, but does not teach the exclusion of transmission of user metrics for privacy reasons. Raleigh, a method and system for network tools for analysis, design, testing, and production of services, teaches privacy levels with user preferences, accessing of a model comprising rules for an application or service, providing the model to a first cohort and finding similarities for a second cohort based on the mode, but does not teach the preclusion of user metrics for privacy purposes. None of the above prior art explicitly teaches analyzing occurring within an enterprise data boundary and excluding transmission of the aggregated user metrics back to the centralized software service to maintain privacy compliance, as Applicant points out on pgs. 4 and 5 of the Remarks of 4/22/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of organizing and transmitting information for a commercial interaction by providing a model to the cohort, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by excluding the transmission of aggregated user metrics back to the centralized software service which occurs in an enterprise data boundary of the enterprise along with the other limitations, as Applicant points out on pgs. 2 and 3 of the above remarks. Thus independent Claims 1, 10, and 19 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
5/2/2022